Citation Nr: 1424548	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a higher initial rating in excess of 10 percent for residuals of a cerebrovascular accident. 

2. Entitlement to a higher initial rating in excess of 30 percent for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to December 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in March 2014; and a transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide any lay or medical information not presently of record indicating the severity of residuals of the cerebrovascular accident and ischemic heart disease - THIS INFORMATON INCLUDES, BUT IS NOT LIMITED TO ANY MEDICAL INFORMATION PRODUCED BY ANY ASSOCIATION AFFILIATED BY HUMANA HEALTH CARE AFTER THE April 2014 hearing; and any information pertaining to absences from work or accommodations at work due to the service-connected disorders.

Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected residuals of a cerebrovascular accident and ischemic heart disease. 

All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. Specifically seek to procure all outstanding VA treatment records and all outstanding private treatment records, to include any records from the offices of Dr. Yakovich.

2. Afford the Veteran with VA examinations, for evaluation of the service-connected cerebrovascular accident and ischemic heart disease. The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of examinations should note review of the file. 

* The examiner(s) should interview the Veteran regarding his lay symptomatology, to include complaints of hand tremors, foot dragging, and insomnia. 

* After a review of the claims file, a physical examination, and all necessary testing (i.e. an EKG, METS, and any other clinical testing deemed appropriate by the examiner), the examiner(s) should identify all current residuals of the cerebrovascular accident and symptoms of ischemic heart disease, and the severity thereof-to include, if related, any neurological impairment, muscle impairment to include "foot drop," sleep impairment, etc. 

* For any residuals and symptoms identified, the examiner(s) should indicate the severity of impairment, and whether each such impairment constitutes a distinct disability capable of being separately evaluated. A complete rationale for each opinion expressed must be provided. 

* In providing the findings, the examiner(s) should, to the extent possible, distinguish the symptoms attributable to the residuals of a cerebrovascular accident and ischemic heart disease from those of other conditions. However, if it is not medically possible to do so, the examiner(s) should clearly so state, indicating that the findings are with respect to the Veteran's service-connected disabilities on appeal.  

* The examiners MUST express an opinion as to whether there is a clinical basis or bases for the subjective reports of the Veteran, and if not, whether such may be obtained by further clinical testing. 

3. Thereafter, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



